  Paula A. Barran, OSB No. 803974
  pbarran@barran.com
  Shayda Zaerpoor Le, OSB No. 121547
  sle@barran.com
  Donovan L. Bonner, OSB No. 181929
  dbonner@barran.com
  Barran Liebman LLP
  601 SW Second Avenue
  Suite 2300
  Portland, Oregon 97204-3159
  Telephone:(503)228-0500
  Facsimile No.:(503)274-1212
    Attorneys for Defendants
    University of Oregon and Hal Sadofsky

                                 UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                        PORTLAND DIVISION


  JENNIFER JOY FREYD,                                          Case No.: 6:17-cv-448-MC

                                        Plaintiff,
                                                               DEFENDANTS UNIVERSITY OF
             v.                                                OREGON AND HAL SADOFSKY'S
                                                               MEMORANDUM IN SUPPORT OF
  UNIVERSITY OF OREGON,MICHAEL H.                              ITS BILL OF COSTS
  SCHILL and HAL SADOFSKY,

                                     Defendants.



             Pursuant to Fed. R. Civ. P. 54(d)(1) and LR 54, defendants request costs as prevailing

  parties. Defendants' cost bill is supported by this memorandum and the Declaration of Paula A.

  Barran.

                                          INTRODUCTION

             On May 2, 2019, this Court granted defendants' motion for summary judgment and

  dismissed plaintiffs claims with prejudice. (See Dkt. 93.) As the prevailing party, "there is a

  strong presumption in favor of awarding costs." Lyons v. Nike, Inc., 920 F. Supp. 2d 1161, 1167-

  68 (D. Or. 2013). The burden is on the losing party to demonstrate why the costs should not be

    Page 1 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
             MEMORANDUM IN SUPPORT OF ITS BILL OF COSTS
00806179.2                                      BARRAN LIEBMAN LLP
                                            601 SW SECOND AVENUE,SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503)228-0500 FAX (503)274-1212
  awarded. Bark v. Northrop, No. 3:13-cv-00828-AA, 2019 U.S. Dist. LEXIS 48860, at *4(D. Or.

  Mar. 22, 2019).

             Defendants are entitled to the costs describe in the Bill of Costs as discussed below.

             1.     Feesfor printed or electronically recorded transcripts necessarily obtainedfor use

   in the case. Pursuant to 28 U.S.C. § 1920(2), defendants request the costs of obtaining and

   printing transcripts necessarily obtained for use in this case. Defendants incurred the expense of

   $2,576.85 for plaintiff's deposition transcripts that were relied on heavily in defendants' motion

   for summary judgment.

             The court reporters' invoices are attached to the Declaration of Paula A. Barran as

   Exhibits A and B.

             2.     Defendants also request, pursuant to 28 U.S.C. § 1920(2), costs for the transcripts

  of depositions taken by plaintiff: two individually named defendants (Dr. Hal Sadofsky and

  President Michael Schill), two University of Oregon administrators (Dr. Scott Coltrane and

  Dr. Andrew Marcus), the Psychology Department Head and Co-Department Head (Dr. Ulrich

  Mayr and Dr. Sanjay Srivastava), and the investigator retained by the University to respond to

  plaintiff's internal complaint(Jody Shipper). At the time the transcripts were obtained, defendants

  reasonably believed these transcripts would be necessary for trial and motion practice. See Alfex

  Corp. v. Underwriters Labs., Inc., 914 F.2d 175, 177 (9th Cir. 1990) ("[O]btaining copies of

  depositions taken by the opposing party may be considered necessary in certain instances."); see

  T.L. v. Sherwood Charter Sch., No. 03:13-cv-01562-HZ, 2015 U.S. Dist. LEXIS 18564, at *6(D.

  Or. Feb. 15, 2015)(permitting recovery of costs for obtaining deposition transcripts not used in

  summary judgment proceedings because "a deposition need not be absolutely indispensable to

  justify an award of costs; rather, it must only be reasonably necessary at the time it was taken,

  without regard to later developments that may eventually render the deposition unneeded at the

  time of trial or summary disposition.").



    Page 2 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
             MEMORANDUM IN SUPPORT OF ITS BILL OF COSTS
00806179.2                                         BARRAN LIEBMAN LLP
                                              601 SW SECOND AVENUE,SUITE 2300
                                                   PORTLAND,OR 97204-3159
                                             PHONE(503)228-0500 FAX (503)274-1212
             The court reporters' invoices totaling $4,863.95 are attached to the Declaration ofPaula A.

  Barran as Exhibits C-I.

             3.     Feesfor exemplification and the costs of making copies of materials necessarily

   obtainedfor use in the case. Pursuant to 28 U.S.C. § 1920(4), defendants seek $1,252.82 in costs

   associated with copies of documents necessarily obtained in response to plaintiff's discovery

   requests and produced to plaintiff         Defendants copied electronic documents from multiple

   custodians into a single database where the documents could be converted into a format from

   which defendants could make necessary redactions to preserve the confidentiality of education

   records, pursuant to the Family Educational Rights and Privacy Act. See 20 U.S.C. 1232g.

             Applying Ninth Circuit law, the Federal Circuit recently explained that "[i]n the era of

  electronic discovery, courts have held that electronic production of documents can constitute

  `exemplification' or 'making copies' under section 1920(4)." Synopsys, Inc. v. Ricoh Co., 661

  F.3d 1361, 1365 (Fed. Cir. 2011) (reviewing the Judicial Administration and Technical

  Amendments Act of 2008, Pub. L. No. 110-406, § 6, 122 Stat. 4291, 4292 (2008), and finding

  legislative intent supports the conclusion that the cost of electronically producing information is

  recoverable). See also In re Online Dvd-Rental Antitrust Litig., 779 F.3d 914,928(9th Cir. 2015).

  Similarly, copying documents from custodians into an electronic discovery database is a taxable

  cost. Colosi v. Jones Lang LaSalle Ams., Inc., 781 F.3d 293,298(6th Cir. 2015)(imaging a laptop

  and copying its hard drive is a taxable cost because it is analogous to "more typical and taxable—

  cost of a party delivering an image file in response to an opponent's production request").

             In response to plaintiff's discovery requests, defendants produced in electronic form 12,294

  pages of documents. Plaintiff demanded the production of emails in native format. The record of

  costs of $140.52 for producing emails in native format is attached to the Declaration of Paula A.

  Barran as Exhibit J. The record of costs of $1,112.30 for electronic production of documents in

  response to plaintiffs discovery requests is attached to the Declaration of Paula A. Barran as

  Exhibit K.

    Page 3 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
             MEMORANDUM IN SUPPORT OF ITS BILL OF COSTS
00806179.2                                        BARRAN LIEBMAN up
                                              601 SW SECOND AVENUE,SUITE 2300
                                                   PORTLAND,OR 97204-3159
                                             PHONE(503)228-0500 FAX (503)274-1212
             4.    Docketfee. Pursuant to 28 U.S.C. §§ 1920(5) and 1923, defendants are entitled to

  a docket fee of $20.00.



             DATED this 15th day of May,2019.


                                                     BARRAN LIEBMAN LLP


                                                              s/Paula A. Barran
                                                     By
                                                        Paula A. Barran, OSB No. 803974
                                                        pbarran@barran.com
                                                        Shayda Zaerpoor Le, OSB No. 121547
                                                        slegbarran.com
                                                        Donovan L. Bonner, OSB No. 181929
                                                        dbonner@barran.com
                                                     Attorneys for Defendants University of Oregon
                                                     and Hal Sadofsky




    Page 4 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
             MEMORANDUM IN SUPPORT OF ITS BILL OF COSTS
00806179.2                                      BARRAN LIEBMAN LLP
                                           601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX (503)274-1212
                                   CERTIFICATE OF SERVICE

             I hereby certify that on the 15th day of May,2019,I served the foregoing DEFENDANTS

  UNIVERSITY OF OREGON AND HAL SADOFSKY'S MEMORANDUM IN SUPPORT

  OF ITS BILL OF COSTS on the following parties at the following addresses:

                  Jennifer J. Middleton                                    Whitney Stark
                  Caitlin V. Mitchell                                      Albies & Stark, LLC
                  Johnson Johnson Lucas & Middleton, PC                    210 SW Morrison Street, Suite 400
                  975 Oak Street, Suite 1050                               Portland, OR 97204-3189
                  Eugene, OR 97401-3124                                    whitney@albiesstark.com
                  jmiddleton@justicelawyers.com                            Attorneys for Plaintiff
                  cmitchell@justicelawyers.com
                  Attorneys for Plaintiff

                  Stephen F. English
                  Cody Weston
                  Nathan R. Morales
                  Perkins Coie LLP
                  1120 N.W. Couch Street, 10th Floor
                  Portland, OR 97209-4128
                  senglish@perkinscoie.com
                  cweston@perkinscoie.com
                  nmorales@perkinscoie.com
                  Attorneys for Defendant Michael H. Schill


  by the following indicated method or methods set forth below:

             0     Electronic Filing using the Court's ECF System

             ❑     First-class mail, postage prepaid

             ❑     Hand-delivery

             ❑     Overnight courier, delivery prepaid

             ❑     E-mail


                                                       s/Paula A. Barran

                                                             Paula A. Barran
                                                             Shayda Zaerpoor Le
                                                             Donovan Bonner



    Pa2e 1 — CERTIFICATE OF SERVICE
00806179.2
                                                BARRAN LIEBMAN LLP
                                           601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX(503)274-1212
